DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes than any objections and/or rejections recited in the previous office action dated 1 March 2022 and not repeated herein are withdrawn.

Priority
Should Applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-6, and 8-10 are rejected under 35 U.S.C 103 as being unpatentable over Haruta et al. (WO 2014175313 A1, US 20160108171 A1 used as an English language equivalent for all citations) (previously cited) in view of Ishimaru et al. (WO 2014185442 A1; US 20160090456 A1 used as an English language equivalent for all citations) (newly cited).
Regarding claim 1, Haruta teaches a polyester sealant film consisting of a two-kind two-layer structure of a heat sealing layer and an additional heat resistant crystalline polyester layer wherein both the heat sealing layer and the heat resistant crystalline polyester layer consist of a polyester component which comprises ethylene terephthalate as a main component (Haruta, Abstract, Par. 0001, 0010-0011, 0017, 0020-0021, 0026, 0036, Claims 1 and 3). Haruta further teaches that the polyester component constituting the heat sealing layer comprises a diol monomer component other than ethylene glycol as a monomer component (Haruta, Abstract, Par. 0010, 0023, and Tables 1-2). Haruta further teaches an example (example 1) where the heat seal layer consisting of 5/66/24/5 mol.% of polyesters A/B/D/E respectively as shown in tables 1-2 (Haruta, Tables 1-2 – see ex 1). This results in a content of diol monomer components of: ethylene glycol (EG): 54.78 mol.%, butanediol (BD): 24 mol%, neopentyl glycol (NPG): 19.8 mol.%, diethylene glycol (DEG): 1.42 mol.%. This results in a content of the diol monomer component other than EG in the heat sealing layer of 45.22 mol.% which lies within the claimed range of 32 mol.% to 50 mol.%, and therefore satisfies the claimed range, see MPEP 2131.03. Further, this is substantially identical to the heat sealing layer as disclosed by Applicant. In paragraphs 0030-0031 of the instant specification, Applicant discloses that the heat sealing layer comprises 30% - 50 % by mol. of a monomer component other than EG. As stated above, the prior art of record comprises 45.22 mol.% of monomer component other than EG, which lies within the range disclosed in Applicant’s specification. Further, Applicant specifically discloses an example (example 1), of a heat seal layer consisting of 10/60/24/6 mol.% of Applicants polyesters A/B/E/F respectively as shown in Applicant’s tables 1-2. This results in a content of diol monomer components of the Applicant’s invention of: EG: 56.64 mol.%, BD: 24 mol.%, NPG: 18 mol.%, DEG: 1.36 mol.%. This composition is substantially identical to the composition of Haruta disclosed above. Further, Haruta teaches that the polyester sealant film has a thickness of 3-200 µm (Haruta, Par. 0039), which is identically to the thickness of 3-200 µm disclosed by Applicant’s specification paragraph 0025.
Haruta further teaches that the polyester sealant film undergoes the process of: melt extrusion, then longitudinal stretching at a temperature of 65-90°C at a stretch ratio of 1-5, then lateral stretching at a temperature of 65-100°C at a stretch ratio of 3.5-5, then heat treated at an intermediate zone of lateral stretching at 160°C, and then cooled (Haruta, Par. 0040-0051). This is substantially identical to the process as disclosed by the Applicant’s specification paragraphs 0032-0037. Applicant’s process involves the steps of melt extrusion, then longitudinal stretching at a temperature of 65-90°C at a stretch ratio of 1-5, then lateral stretching at a temperature of 65-110°C at a stretch ratio of 3-5, then heat treated at an intermediate zone of lateral stretching at 65-250°C, and then cooled.
Haruta further teaches that a heat sealing strength of the heat sealing layer being heat-sealed to another heat sealing layer of an identical polyester film is not less than 2 N/15 mm and not more than 20 N/15 mm when at 130° C (Haruta, Par. 0011, 0034, 0037-0038, and 0057-0058). While Haruta measures heat sealing strength using a different method as the instant application, as stated above Haruta’s heat sealing layer is substantially identical to the instant application in terms of material composition, thickness, and processing steps. Therefore, in the absence of objective evidence to the contrary, there is a reasonable expectation that the heat seal layer of Haruta would have the same heat sealing strength, and reversible heat capacity as the instant invention, see MPEP 2112.01. 
Haruta does not teach that the polyester component constituting the heat resistant crystalline polyester layer comprises a diol monomer component other than ethylene glycol as a monomer component. Haruta further does not teach that the content of the diol monomer component in the heat resistant crystalline polyester layer is 9% or more by mol and 20% or less by mol and a difference of the content of the diol monomer component between the heat sealing layer and the heat resistant crystalline polyester layer is 20% or more by mol and 35% or less by mol. Haruta further does not teach that the heat resistant crystalline polyester layer has a ΔCp of 0.1 J/g/K or more and less than 0.6 J/g/K when measured with a temperature modulated DCS. Haruta further does not teach that the film has a fold holding angle of 20 degrees or more and 60 degrees or less, the film has a curvature radius of 50 mm or more and 300 mm or less in either a longitudinal direction or a widthwise direction, whichever has a smaller curvature of radius, and a heat shrinkage ratio of -5% or more and 5% or less in both a longitudinal direction and a widthwise direction after immersed in hot water of 80 °C for 10 seconds. 
Ishimaru teaches a heat shrinkable polyester film with heat resistant properties (Ishimaru, Abstract, Par. 0001-0003 and 0037). Ishimaru further teaches that the film consists of 5/15/5/75 mol.% of Ishimaru’s polyesters A/E/F/G respectively (Ishimaru, Tables 1-2 – see ex 8). This results in a content of diol monomer components of: EG: 80.4 mol.%, BD: 8.25 mol%, NPG: 10.5 mol.%, DEG: 0.85 mol.%. This results in a content of the diol monomer component other than EG in the heat sealing layer of 19.6 mol.% which lies within the claimed range of 9 mol.% to 20 mol.%, and therefore satisfies the claimed range, see MPEP 2131.03. Further this is substantially identical to the heat resistant layer disclosed by the Applicant. In paragraphs 0030-0031 of the instant specification, Applicant discloses that the heat sealing layer comprises 9% - 20 % by mol. of a monomer component other than EG. As stated above, the prior art of record comprises 19.6 mol.% of monomer component other than EG, which lies within the range disclosed in Applicant’s specification. Further, Applicant specifically discloses an example (example 1), of a heat resistant layer consisting of 57/31/6/6 mol.% of Applicants polyesters A/B/E/F respectively as shown in Applicant’s tables 1-2. This results in a content of diol monomer components of the Applicant’s invention of: EG: 83.45 mol.%, BD: 6mol.%, NPG: 9.3 mol.%, DEG: 1.25 mol.%. This composition is substantially identical to the composition of Haruta disclosed above.
Since both Haruta and Ishimaru are analogous art as they both teach polyester films comprising monomer diol units other than ethylene glycol, it would have been obvious to one  of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Ishimaru and use Ishimaru’s heat resistant layer film composition as the composition of the heat resistant crystalline polyester layer of Haruta. This would allow for a heat-shrinkable film with good breakage resistance, film strength, and heat resistance (Ishimaru, Abstract and Par. 0037). Further, this would result in a monomer component other than EG in the heat seal layer of 45.22 mol.% and a monomer component other than EG in the heat resistant crystalline polyester layer of 19.6 mol.% as described above. This results in a difference of the content of the diol monomer component between the heat sealing layer and the heat resistant crystalline polyester layer of 25.62 mol.%, which lies within the claimed range of 20% or more by mol and 35% of less by mol.%, and therefore satisfies the claimed range, see MPEP 2131.03. Further, as stated above this would result in heat seal layer and a heat resistant crystalline polyester layer with substantially identical compositions and thickness as disclosed by the Applicant, formed under substantially identical processing steps as disclosed by Applicant. Therefore, absent any objective evidence to the contrary, there is a reasonable expectation that the heat resistant crystalline polyester layer and overall film of modified Haruta would have the same properties such as reversible heat capacity, fold holding angle, curvature of radius, and heat shrinkage as the instant invention, see MPEP 2112.01.
Regarding claim 2, modified Haruta teaches that the diol monomer components in the heat sealing layer and the heat resistant crystalline polyester layer are neopentyl glycol, 1,4-butanediol, and diethylene glycol (Haruta, Par. 0021-0024, 0028, and Tables 1-2; Ishimaru, Tables 1-2).
Regarding claim 4, modified Haruta teaches a laminate comprising at least one layer of the polyester sealant film according to claim 1 (Haruta, Abstract, Par. 0001, and 0007).
Regarding claim 5, modified Haruta teaches a packaging bag comprising the polyester sealant film according to claim 1 as at least a part thereof (Haruta, Abstract, Par. 0001, and 0007).
Regarding claim 6, modified Haruta teaches a packaging bag comprising the laminate according to claim 4 as at least a part thereof (Haruta, Abstract, Par. 0001, and 0007).
Regarding claim 8, modified Haruta teaches a laminate comprising at least one layer of the polyester sealant film according to claim 2 (Haruta, Abstract, Par. 0001, and 0007).
Regarding claim 9, modified Haruta teaches a packaging bag comprising the polyester sealant film according to claim 2 as at least a part thereof (Haruta, Abstract, Par. 0001, and 0007).
Regarding claim 10, modified Haruta teaches a packaging bag comprising the laminate according to claim 8 as at least a part thereof (Haruta, Abstract, Par. 0001, and 0007).

Response to Arguments
Applicant’s remarks and amendments filed 05/25/2022 have been fully considered.
Applicant requests withdrawal of the rejections under 35 USC § 112 set forth in the previous office action. 
The rejections under 35 USC § 112 set forth in the previous office action have been withdrawn due to the present claim amendments.
Regarding arguments directed to the rejections over prior art, on pages 6-9 of the remarks, Applicant first argues that the prior art of record does not teach the newly amended claim 1 limitation that the heat seal layer has a difference in reversible heat capacity of 0.61-1.1 J/g/K. This is not found persuasive for the following reason:
A new grounds of rejection has been made due to the present claim amendments. The new grounds of rejection now relies upon previously cited Haruta in view of newly cited Ishimaru. As stated in the grounds of rejection above, Haruta teaches a heat seal layer with substantially identical composition and thickness and formed under the same process steps as disclosed by Applicant. Therefore, absent objective evidence to the contrary,  there is a reasonable expectation that the heat seal layer of Haruta would have the same heat sealing properties as the instant invention. 
Secondly, on pages 6-9 of the remarks, Applicant argues that the presently claimed invention has superior and unexpected results over the prior art of record. This is not found persuasive for the following reasons:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. (See MPEP 716.02(d)). The nonobviousness of a broader claimed range [or genus] can be supported by evidence based on unexpected results from testing a narrower range [or species] if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof.  (See MPEP 716.02(d), I). One of ordinary skill in the art would be unable to determine a trend based upon this limited data to reasonably extend the probative data to the much more broadly claimed features as discussed above. Therefore, the inventive and comparative examples are not commensurate in scope with the claimed invention in view of MPEP 716.02(d).
Also, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  (See MPEP 716.02(d), II).  The inventive examples only appear to utilize a heat sealing layer difference in reversible heat capacity of 0.61 – 0.91 J/g/K, while broadly claiming 0.61-1.1 J/g/K. No data is provided at the endpoint of 1.1 J/g/K and no comparative data exists above the endpoint of 1.1. Further, the instant specification and the previously presented claim 1 show a value of 0.5 J/g/K is satisfactory and no data is shown between 0.5 and the lower endpoint of 0.61. Further, the inventive examples only appear to utilize a heat resistant layer difference in heat capacity of 0.38-0.55 J/g/K, while broadly claiming 0.1-0.6 J/g/K. No data is provided at the endpoint 0.6 J/g/K and no comparative data is shown below the endpoint 0.1 J/g/K. Further, the inventive examples only appear to utilize a heat sealing layer monomer content range of 34.0- 41.1 mol.% while broadly claiming 32 – 50 mol.%. No inventive data is shown at either endpoint and no comparative data is shown above the endpoint of 50 mol.%. Further, the inventive examples only appear to utilize a heat resistant layer monomer content range of 10.3-18.0 mol.% while broadly claiming 9-20 mol.%. No inventive data is shown at either endpoint. Further, the inventive examples only appear to utilize a difference in heat sealing layer and heat resistant layer monomer content range of 16.0-33.7 mol.% while claiming 20-35 mol.%. Therefore, inventive examples exist outside of the claimed range. One of ordinary skill in the art would not be able to reasonably conclude that all possible content ranges/ratios of any monomer component in the heat seal layer and heat resistant layer and difference in reversible heat capacity in the heat seal layer and heat resistant layer would necessarily yield the asserted superior and unexpected results.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Thirdly, on page 9 of the remarks, Applicant argues that the prior art of record does not each of the (1'), (2'), (3') limitations of the previously presented claim 1. This is not found persuasive for the following reason:  
To note, a new grounds of rejection due to the present claim amendments as stated above. In the grounds of rejection above, Haruta teaches a content of diol monomer component other than EG in the heat seal layer of 45.22 mol.%, which satisfies the claimed range of 35-50 mol.% of the previously presented (1’). Then, Ishimaru is used to teach a content of the diol monomer component other than EG in the heat resistant crystalline polyester layer of 19.6 mol.%, which satisfies the claimed range of 9-20 mol.% of the previously presented (2’). This results in a difference of the content of the diol monomer component between the heat sealing layer and the heat resistant crystalline polyester layer of 25.62 mol.%, which satisfies the claimed range of 20-35 mol.% of the previously presented (3’). Therefore, the prior art of record satisfies the diol monomer component content ranges of the instant claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/LEE E SANDERSON/Primary Examiner, Art Unit 1782